DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This Final Action is in response to the applicant's amendment received on 05/28/2021, in response to the Non-Final Office Action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the tip-sharpening of the end portions of the sheet being performed by cutting the laminate after the laminating of the sheet and the rubber”.  However, claim 1 previously recites “tip-sharpening end portions of the sheet to form sharpened tips; preparing a laminate by laminating the sheet and a rubber such that the rubber forms an inner layer with respect to the sheet”. Thus, one would 
Claims 2-6 and 17 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kirino (US 2010/0193098 – of record), in view of Adachi et al. (US 2002/0104413 – of record), in view of at least one of Ward (US 3,249,999).
Examiner’s Note: To ensure clarity in discussion of the currently presented claim limitations, the structure of the pneumatic tire and the stages of the method of forming the pneumatic tire will be construed as indicated:
Structure A: a rubber.
Structure B1: a sheet, the sheet comprising a thermoplastic resin or a thermoplastic resin composition which is a blend of the thermoplastic resin and an elastomer.
Structure B2: the sheet having tip-sharpened end portions.
Feature 1: An inner liner laminate comprising: the rubber and the sheet having tip-sharpened end portions. The inner liner laminate being orientated such that the rubber forms an inner layer with respect to the sheet.  
Stage 1: tip-sharpening the end portions of the sheet
Stage 2: laminating the tip-sharpened end portions sheet and rubber.
Stage 3: splicing the ends portions of the laminate to include the sharpened tips.
Stage 4: curing and molding the laminate to create the inner liner layer having the claimed structure and orientation.
Regarding claim 1, Kirino discloses a method of manufacturing a pneumatic tire, see [0020]. The method including the use of an inner liner layer comprising a thermoplastic resin matrix in which a rubber component is dispersed – (corresponds to a Structure B1), where the inner liner layer is covered by a protective layer comprising natural rubber – (corresponds to Structure A), see [0004], [0016]. Whereby the inner liner layer and protective layer are laminated together such that their end portions are formed in a lap-splice manner, see FIG. 4. Kirino further discloses that by laminating the layers in advance, member splicing during the tire molding is improved as well as 
While Kirino discloses the ends of the laminate are lap-spliced to form a splice region of the laminate; it does not explicitly disclose the sheet ends are tip-sharpened to form sharpened tips; or that in forming the inner liner layer/protective layer laminate, by curing/molding the laminate in which the lap splice portion is formed after the tip-sharpening of the end portions of the sheet; nor the tip-sharpening of the end portions of the sheet being performed by cutting the laminate after the laminating of the sheet and the rubber.
However, as Kirino generically discloses the splice region of the two-layer laminate without providing details thereof, it would have been necessary and obvious to look to the prior art for exemplary methods for forming pneumatic tires, including the necessary steps of forming an inner liner layer splice.
Adachi discloses it is conventional to have unvulcanized inner liner material – (corresponds to the inner liner laminate of Kirino to include the claimed sheet) be cut to a predetermined length, wherein the cut at both the leading and trailing ends are shaped to have a small angle slope in the thickness direction relative to the general 
Therefore, it is considered updating Kirino’s laminate to include forming the inner liner layer to have small angle slopes in the thickness direction thereof (sharpened tips) at the end portions would provide an improved inner liner laminate. Notably, the lap splice portion of the laminate having small angle slopes (sharpened tips) on its end portions, provide a means for ensuring uniformity of the material thickness at the splice region.
As to the limitation of:
the cutting of the laminate being performed by moving a heat cutter that includes two surfaces which are opposite to each other in a first direction and are configured to be contacted to the laminate, and that has a length in a second direction, which is longer than a width between the two surfaces in the first direction and a width in a movement direction of the heat cutter, the movement direction being perpendicular to a lamination direction in which the sheet and the rubber are laminated, and the moving of the heat cutter being performed by moving the heat cutter in the movement direction in a state in which the heat cutter is inclined relative to the lamination direction, at an inclined angle in the movement direction, which is formed by the second direction and an imaginary line that is along the lamination direction, such that a first end in the second direction of the heat cutter, which is closer to the sheet than the rubber, is positioned forward in the movement direction relative to a second end in the second direction of the heat cutter, which is closer to the rubber than the sheet.
It is disclosed in [0011] of the specification of the present application that Fig. 1B is a model diagram showing a state after the laminate sheet in the state shown in Fig. 1A is subjected to a curing and molding process. Therefore, the aforementioned claim limitations to include the overlapping claim elements as described above are a result of the curing and molding process. And as Kirino discloses the conventional technique of bladder curing unvulcanized components to include lap splice regions in a tire mold; it is the examiner's position that the combination of references is expected to result in the claimed tip configuration because it involves all of the steps described in the specification of the present application for achieving this configuration. Namely, having Kirino’s lap spliced formed, inner liner layer end portions as modified by Adachi’s teaching of having small angled end portions that is subsequently cured and molded in a tire mold under the pressure of a bladder as disclosed by Kirino. 
However, as to the specifics of the cutting mechanism, it is well known in the art to provide heated cutting means to sever rubber tire material; and one of ordinary skill would found it necessary and obvious to look to the prior art for exemplary methods for 
Ward discloses an invention related to tubeless pneumatic tires and, more particularly, to a method and apparatus for making a fluid-tight splice in the inner plies of such tires, see Col 1 lines 11-14. The method includes the use of a heated cutting tool 20, see Col 2 lines 25-30. The tool is configured to have two surfaces which are opposite to each other in a first direction and are configured to be contacted to the laminate, and that has a length in a second direction, which is longer than a width between the two surfaces in the first direction and a width in a movement direction of the heat cutter, the movement direction being perpendicular to a lamination direction in which the sheet and the rubber are laminated, see reproduced FIG. 3 below:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Additionally, the heated cutter is configured that the moving of the heat cutter being performed by moving the heat cutter in the movement direction in a state in which the heat cutter is inclined relative to the lamination direction, at an inclined angle in the movement direction, which is formed by the second direction and an imaginary 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the end portions of the inner liner layer of Kirino to have small angled end portions in the thickness direction as taught by Adachi to provide the inner liner laminate with a means for ensuring a uniform thickness of the inner liner laminate in the splice region as taught by Adachi; and have the cutting of the sheet and laminate be performed by a heated cutter having the claimed orientation and 
Regarding claim 2, Kirino teaches as depicted in Fig. 4: the lap-splicing end portions of the laminate is performed with the rubber having straight edge portions that are parallel to the lamination direction.
Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirino (US 2010/0193098 – of record), in view of Adachi et al. (US 2002/0104413 – of record), in view of Ward (US 3,249,999), as applied to claim 1 above, and further in view of Endo (JP 2005-238759 – of record).
Regarding claim 3, Kirino is silent to each of the sharpened tips of the sheet has a thickness T (µm) that has a relationship which satisfies 0.1t ≤ T ≤ 0.8t, where t represents an average thickness (µm), in the lamination direction, of a tip-sharpening-unprocessed part of the sheet, and T represents the thickness (µm) of the sheet in a location inward in a circumferential direction by a length (t x 1/3) from an end of each of the sharpened tips of the sheet.
However, as previously discussed Adachi teaches it is known in the art to sharpen the ends of sheet material before lap-splicing, and one would look to related art for techniques thereof.
Endo teaches a means for effectively suppressing the occurrence of cracks at the splice portion by forming the inner liner material with a degree of taper (whose range 
Tan (45°) = T/ (1/3*t)
1 = T / (1 /3*t)
0.33t= T
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have the method of Kirino be modified such that the sheet material ends are shaped in the claimed manner as taught by Endo to effectively suppress the occurrence of cracks at the splice portion as taught by Endo. 
Regarding claims 4-5, it is considered within the ability of one of ordinary skill in the art to rely on routine experimentation to arrive at a suitable or optimal taper for suppressing the occurrence of cracks as discussed in the end shaping technique of Endo in claim 3. In particular to further restrict the shaping technique to include the claimed length of the taper would predictably allow for a desired removal of material to create a uniform splice which Endo contemplates. 
Claims 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirino (US 2010/0193098 – of record), in view of Adachi et al. (US 2002/0104413 – of record), in view of Ward (US 3,249,999), as applied to claim 1 above, and further in view of at least one of Newman (US 3064111 – of record) or Saeki.
Regarding claim 6, as previously discussed modified Kirino teaches the sheet is made from the thermoplastic resin composition and Ward discloses the use of a heated cutter to create shaped cuts of tire components; but is silent to the tip-sharpening of the end portions of the sheet is performed by thermal cutting such that the thermoplastic resin flows on surfaces of the sharpened tips to form a film of the thermoplastic resin covering the elastomer at the sharpened tips
Newman discloses that it is well-known to cut a thermoplastic sheet (Column 4, lines 24-34) with a heated wire (Figure 4: 15) and that doing so involves a simple mechanism (Column 3, line 28), (Column 2, line 71) and/or little resistance (Column 1, lines 23-26). Therefore, in order to a achieve a simple and/or low resistance cutting mechanism, one of ordinary skill in the art at the time of the invention would have found it obvious to use thermal cutting to sever the laminated sheets of Kirino as disclosed by Newman. The examiner notes that Newman discusses fusion and therefore appears to describe a melt-flow phenomenon (Column 1, lines 25-26) of the melted thermoplastic, the specification of the present application indicating that the claimed tip geometry is the result of melt flow during cutting [0031].
Saeki discloses cutting a tire component comprising a thermoplastic resin, see [0009]-[0010]; where the cutter is heated and during the cutting process a part of one layer is melt flowed over another layer to provide a means for sealing a boundary between the two, see [0011]-[0012]. It being further noted the heated cutter cuts .
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirino (US 2010/0193098 – of record), in view of Adachi et al. (US 2002/0104413 – of record), in view of Ward (US 3,249,999), as applied to claim 1 above, and in view of at least one of Campbell (US 2323975-of record) or Murphy et al. (US 5613414-of record), and as evidenced by Tsou et al. (US 2008/0275187-of record).
Regarding claim 17, While modified Kirino teaches the inner liner laminate is lap spliced and formed to have small angled end portions and further processed to form an inner liner for a pneumatic tire (Fig. 4, [0004], [0007]); it does not explicitly teach the small angled end portions (tip sharpened end portions) are formed by thermal cutting the sheet using the heated cutter at a temperature of the melting point of the thermoplastic resin plus 30°C to 180°C. However, it would have been necessary and obvious to look to the prior art for exemplary methods for forming pneumatic tires, including the necessary steps of cutting material to length. Adachi and Campbell provides these teaching.
Adachi teaches it is known in the art to have unvulcanized inner liner material be cut to a predetermined length, wherein the cut at both the leading and trailing ends are shaped to have a small angle slope in the thickness direction relative to the general plane, in order to ensure that the material has a thickness at the joint region, which is the same as the thickness at the remaining region of the rubber member, to thereby improve the product quality in terms of uniformity of tires [0004].
Campbell teaches a means for severing rubber in sheet form. Where in practice the temperature of the cutting means is regulated such that the temperature is hot enough to melt the material, but also restricted to thereby ensure the heating of the material is restricted to the cut edge – (implies there’s a minimum and maximum limit to the temperature of the cutter, which provides an advantage of eliminating flash at the cut), see pg. 3 – Left Col lines 40-55.
Tsou provides evidence that it is common have a tire inner liner comprise a thermoplastic composition with a melting point of about 170°C to 260°C, see abstract. It is noted the thermoplastic composition is Nylon 6 / Nylon 66, see [0053], which is substantially the same inner liner composition of Kirino.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kirino to include shaping the ends of the sheet material (tip-sharpening) before the lap-splicing step of Kirino as taught by Adachi, where the shaping is formed by thermally cutting the material above the  Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Murphy teaches cutting elastomeric materials for tires. And recites in cutting an elastomeric material such as rubber with a heated knife it is important that the temperature at the heated knife blade be high enough to provide the maximum cutting speed through the material but at the same time the temperature be controlled so that the material is not cured or damaged by high temperatures during cutting – (implies there’s a minimum and maximum limit to the temperature of the cutter, which provides an advantage of optimizing the cut speed), see Col 1 lines 13-18. And further teaches its heated knife is configured to cut material at temperatures of about 260°C, see Col 4 lines 4-5.
Tsou provides evidence that it is common have a tire inner liner comprise a thermoplastic composition with a melting point of about 170°C to 260°C, see abstract. It is noted the thermoplastic composition is Nylon 6 / Nylon 66, see [0053], which is substantially the same inner liner composition of Kirino.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Kirino to include shaping the ends of the sheet material (tip-sharpening) before the lap-splicing step of Kirino as taught by Adachi, where the shaping is formed by thermally cutting the material above the melting point of the material in a controller manner as taught by Murphy to increase the speed of the cut as taught by Murphy. Whereby, a minimum and maximum temperature of the cutting means would be 180°C, which is a melting temperature of common thermoplastic compositions for tire inner liners as evidenced by Tsou and within the claimed range of the melting point plus 30° and melting point plus 180°. Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Response to Arguments
The applicant amended claim 1 which changed the scope of the claim and after further search and consideration, the claims are rejected under new grounds. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--6:00 pm Alternate Friday EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CEDRICK S WILLIAMS/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749